DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 25 January 2022, has been reviewed and entered. Claims 1, 12, and 13 are amended, claim 6 is canceled, and claims 17 and 18 are added, leaving claims 1-5 and 7-18 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment to claim 12 overcomes the 112 rejection and the rejection is withdrawn (Remarks page 5).
Applicant makes no attempt to overcome the double patenting rejection, and the rejection stands (Remarks page 8-9).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 9, 10, and 11 of U.S. Patent No. 11,129,427 (hereinafter, “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1, the reference patent claim 1 discloses a glove (glove, claim 1) comprising: a first pocket adapted to accommodate a thumb of a wearer of the glove (thumb pocket, claim 1); a second pocket adapted to accommodate both an index finger and a middle finger of the wearer of the glove (index-finger and middle-finger pocket, claim 1); a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove (ring-finger and little finger pocket, claim 1); and wherein the glove further comprising: a diagonal hemline (diagonal hemline, claim 1) adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a 

As to claim 2, the reference patent discloses the glove of claim 1 wherein the second pocket is used to press one or more buttons on a machine by moving the second pocket with both the index finger and the middle finger (capable of being used).  

As to claim 3, the reference patent claim 10 discloses the glove of claim 1 which is comprised of one or more of following material: 1) a lightweight stretchable anti-static fabric, 2) other lightweight materials, 3) and/or a combination of materials (one or more of following materials: vinyl, polyurethane, paper, felt, fabric, and rubber, claim 10).  

As to claim 4, the reference patent claim 11 discloses the glove of claim 1, wherein the glove is for a left hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 5, the reference patent claim 11 discloses the glove of claim 1, wherein the glove is for a right hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 7, the reference patent claim 6 discloses the glove of claim 1 wherein the tab is in an inverted triangle shape (claim 6).  

As to claim 8, the reference patent claim 2 discloses the glove of claim 1 wherein the tab is in a half circle shape (claim 2).  

As to claim 9, the reference patent claim 3 discloses the glove of claim 1 wherein the tab is in a square shape (claim 3).  

As to claim 10, the reference patent claim 4 discloses the glove of claim 1 wherein the tab is in a rectangle shape (claim 4).  

As to claim 11, the reference patent claim 5 discloses the glove of claim 1 wherein the tab is in a triangle shape (claim 5).  

As to claim 12, the reference patent discloses the glove of claim 1 where the tab facilitates dressing the glove to a hand by pulling the tab (capable of facilitating).  

As to claim 13, the reference patent claim 1 discloses the method of providing a glove for a wearer (glove, claim 1) comprising: providing the glove having 3 pockets comprising a first pocket of the 3 pockets adapted to receive a thumb (thumb pocket, claim 1); a second pocket of the 3 pockets adapted to receive an index finger and a middle finger (index-finger and middle-finger pocket, claim 1); a third pocket of the 3 pockets adapted to receive a ring finger and a little finger (ring-finger and little finger pocket, claim 1); and wherein the glove further comprising a diagonal hemline (diagonal 

As to claim 14, the reference patent claim 11 discloses the method of claim 13 wherein the glove is for a left hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 15, the reference patent claim 11 discloses the method of claim 13 wherein the glove is for a right hand of the wearer (a right hand glove or a left hand glove, claim 11).  

As to claim 16, the reference patent discloses the glove of claim 1, wherein the diagonal hemline is adapted to end at a midway between a base of the little finger and the wrist bone for a shorter edge (capable of ending).

As to claims and 18, the reference patent discloses another diagonal hemline formed on a knuckle side of the glove wherein the another diagonal hemline is adapted to originate above the wrist bone of the wearer crossing downward beyond the wrist on the thumb side of the wearer, with another tab extending from the another diagonal hemline on the knuckle side of the glove (claim 9).

Claim Rejections - 35 USC § 102

Claim(s) 1, 2, 4, 5, 8, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibahara (US D694960 S).

As to claim 1, Shibahara discloses a glove (“Glove,” title), comprising:
a first pocket adapted to accommodate a thumb of a wearer of the glove (see annotated fig 1 below, capable of accommodating a thumb of a wearer, depending on the size of the wearer’s thumb, intended to accommodate a thumb, as shown in fig 7);
a second pocket adapted to accommodate both an index finger and a middle finger of the wearer of the glove (see annotated fig 1 below, capable of accommodating an index and middle finger of a wearer, depending on the size of the wearer’s fingers, intended to accommodate at least one finger, as shown in fig 7);
a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove (see annotated fig 1 below, capable of accommodating a ring and little finger of a wearer, depending on the size of the wearer’s fingers, intended to accommodate at least one finger, as shown in fig 7); and
a diagonal hemline formed on a palm side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view”), wherein the diagonal hemline is adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer (capable of originating, depending on the size of the wearer’s 

    PNG
    media_image1.png
    642
    632
    media_image1.png
    Greyscale




As to claim 4, Shibahara discloses the glove of claim 1, wherein the glove is for a left hand of the wearer (capable of being worn on a right or left hand, due to the palm and knuckle sides being mirror images).  

As to claim 5, Shibahara discloses the glove of claim 1, wherein the glove is for a right hand of the wearer (capable of being worn on a right or left hand, due to the palm and knuckle sides being mirror images, fig 7 shows the glove is intended to be worn on a right hand).  

As to claim 8, Shibahara discloses the glove of claim 1 wherein the tab is in a half circle shape (fig 1).  

As to claim 12, Shibahara discloses the glove of claim 1 wherein the tab is adapted to allow pulling of the glove to facilitate dressing the glove to a hand of the wearerby (capable of allowing).

As to claim 13, Shibahara discloses a method of providing a glove for a wearer (“Glove,” title), comprising:

a second pocket of the 3 pockets adapted to receive an index finger and a middle finger (see annotated fig 1 below, capable of accommodating an index and middle finger of a wearer, depending on the size of the wearer’s fingers, intended to accommodate at least one finger, as shown in fig 7);
a third pocket of the 3 pockets adapted to receive a ring finger and a little finger (see annotated fig 1 below, capable of accommodating a ring and little finger of a wearer, depending on the size of the wearer’s fingers, intended to accommodate at least one finger, as shown in fig 7); and
wherein the glove further comprising a diagonal hemline formed on a palm side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view”), wherein the diagonal hemline is adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer (capable of originating, depending on the size of the wearer’s hand and wrist with respect to the size of the glove), with a tab extending from the diagonal hemline on the palm side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view”).

    PNG
    media_image1.png
    642
    632
    media_image1.png
    Greyscale


As to claim 14, Shibahara discloses the method of claim 13 wherein the glove is for a left hand of the wearer (capable of being worn on a right or left hand, due to the palm and knuckle sides being mirror images).  



As to claim 16, Shibahara discloses the glove of claim 1, wherein the diagonal hemline is adapted to end at a midway between a base of the little finger and the wrist bone for a shorter edge (capable of ending, depending on the size of the wearer’s hand and wrist with respect to the size of the glove).  

As to claim 17, Shibahara discloses the glove of claim 1 further comprising another diagonal hemline formed on a knuckle side of the glove wherein the another diagonal hemline is adapted to originate above the wrist bone of the wearer crossing downward beyond the wrist on the thumb side of the wearer (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view,” capable of originating, depending on the size of the wearer’s hand and wrist with respect to the size of the glove), with another tab extending from the another diagonal hemline on the knuckle side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view”).  

.

Claim Rejections - 35 USC § 103

Claims 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitz (US 20040078866 A1).

As to claim 1, Fitz discloses a glove (“Handling aid,” title, and see embodiment H3 in fig 4), comprising:
a first pocket adapted to accommodate a thumb of a wearer of the glove (finger covering 10);

a third pocket adapted to accommodate both a ring finger and a little finger of the wearer of the glove (21 is capable of accommodating at least the ring and little fingers, depending on the size of the wearer’s fingers relative to the size of the finger pockets and into which pockets the wearer positions his or her fingers); and 
a diagonal hemline formed on a palm side of the glove (see annotated fig 4 below, which shows that both the palm and knuckle sides of the glove have a diagonal hemline), wherein the diagonal hemline is adapted to originate above a wrist bone of the wearer crossing downward beyond a wrist on a thumb side of the wearer (capable of originating, depending on the size of the wearer’s hand and wrist with respect to the size of the glove).
Fitz does not disclose a tab extending from the diagonal hemline on the palm side of the glove.
Fitz does disclose other embodiments (H1, H2, H4, H5, H6) comprising a tab (60) extending from the diagonal hemline, but does not disclose the H3 embodiment having a tab.
Shibahara teaches a similar glove (“Glove,” title) including a tab extending from the diagonal hemline on the palm side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the diagonal hemline of Fitz with a tab as disclosed in Fitz’ other embodiments, and further to provide that tab on both the palm and knuckle side hemlines, for the purpose of allowing the opening to be sealed for disposal, as intended by Shibahara (Fitz para. 0058).

    PNG
    media_image2.png
    305
    354
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    642
    632
    media_image1.png
    Greyscale


As to claim 2, Fitz as modified discloses the glove of claim 1 wherein the second pocket is used to press one or more buttons on a machine by moving the second pocket with both the index finger and the middle finger (capable of being used).  



As to claims 4, 5, 14, and 15, Fitz as modified discloses the glove is for a left or right hand of the wearer (capable of being worn on a right or left hand, due to the palm and knuckle sides being mirror images).  

As to claim 9, Fitz as modified discloses the glove of claim 1 wherein the tab is in a square shape (Fitz 60 in fig 1).  

As to claim 10, Fitz as modified discloses the glove of claim 1 wherein the tab is in a rectangle shape (Fitz 60).  

As to claims 7, 8, and 11, Fitz as modified  does not disclose the tab is in an inverted triangle shape, a half circle shape, or a triangle shape.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the tab is in an inverted triangle shape, a half circle shape, or a triangle shape because Applicant has not disclosed that the tab is in an inverted triangle shape, a half circle shape, or a triangle shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s 

As to claim 12, Fitz as modified discloses the glove of claim 1 wherein the tab is adapted to allow pulling of the glove to facilitate dressing the glove to a hand of the wearer (capable of allowing).

As to claim 13, Fitz discloses a method of providing a glove for a wearer (“Handling aid,” title, and see embodiment H3 in fig 4), comprising:
providing the glove having 3 pockets comprising a first pocket of the 3 pockets adapted to receive a thumb (finger covering 10);
a second pocket of the 3 pockets adapted to receive an index finger and a middle finger (21’ is intended to accommodate at least an index finger as disclosed in para. 0065, and is also capable of accommodating a middle finger, depending on the size of the wearer’s fingers relative to the size of the finger pockets and into which pockets the wearer positions his or her fingers);
a third pocket of the 3 pockets adapted to receive a ring finger and a little finger (21 is capable of accommodating at least the ring and little fingers, depending on the size of the wearer’s fingers relative to the size of the finger pockets and into which pockets the wearer positions his or her fingers); and

Fitz does not disclose a tab extending from the diagonal hemline on the palm side of the glove.
Fitz does disclose other embodiments (H1, H2, H4, H5, H6) comprising a tab (60) extending from the diagonal hemline, but does not disclose the H3 embodiment having a tab.
Shibahara teaches a similar glove (“Glove,” title) including a tab extending from the diagonal hemline on the palm side of the glove (see annotated fig 1 below, please note that figs 1 and 7 show the rear/ knuckle side of the glove; however, Shibahara discloses “The rear elevational view of the embodiment of FIG. 1 is a mirror image of the front elevational view”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the diagonal hemline of Fitz with a tab as disclosed in Fitz’ other embodiments, and further to provide that tab on both the palm and knuckle side hemlines, for the purpose of allowing the opening to be sealed for disposal, as intended by Shibahara (Fitz para. 0058).


    PNG
    media_image2.png
    305
    354
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    642
    632
    media_image1.png
    Greyscale


As to claim 16, Fitz as modified discloses the glove of claim 1, wherein the diagonal hemline is adapted to end at a midway between a base of the little finger and the wrist bone for a shorter edge (capable of ending, depending on the size of the wearer’s hand and wrist with respect to the size of the glove).  

.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US D694960 S) as applied to claim 1 above, and further in view of Whitaker (US 0133689 A).

As to claim 3, Shibahara does not disclose the glove of claim 1 which is comprised of one or more of following material: 1) a lightweight stretchable anti-static fabric, 2) other lightweight materials, 3) and/or a combination of materials.
Whitaker teaches a combination of materials (col 2 discloses A and B are made of cloth and C and D are made of leather, therefore, the glove is a combination of cloth and leather, which is a combination of materials).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the glove in a combination of materials, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US D694960 S).

As to claim 7, Shibahara does not disclose the glove of claim 1 wherein the tab is in an inverted triangle shape.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a triangle tab instead of a half circle tab because Applicant has not disclosed that a triangle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a triangle or half circle because Applicant discloses them as equivalent alternatives, and either shape will function in the same manner.  Therefore, it would have been an obvious matter of design choice to modify Shibahara to obtain the invention as specified in the claims.

As to claim 11, Shibahara does not disclose the glove of claim 1 wherein the tab is in a triangle shape.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a triangle tab instead of a .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibahara (US D694960 S) as applied to claim 1 above, and further in view of Patkov (US 20140289931 A1).

As to claim 9, Shibahara does not disclose the glove of claim 1 wherein the tab is in a square shape.
Patkov teaches a similar glove (glove, title) including a tab extending from the hemline (20), wherein the tab is in a nearly square shape (fig 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the diagonal hemline of Shibahara with a tab that is in a square shape, for the purpose of easier donning and doffing, or to protect a portion of the wearer’s arm beyond the hemline.

As to claim 10, Shibahara does not disclose the glove of claim 1 wherein the tab is in a rectangle shape.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the diagonal hemline of Shibahara with a tab that is in a rectangle shape, for the purpose of easier donning and doffing, or to protect a portion of the wearer’s arm beyond the hemline.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732